DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse, listed below, in the reply filed on 6/23/2022 is acknowledged:
 
    PNG
    media_image1.png
    73
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    649
    media_image2.png
    Greyscale

The traversal is on the ground(s) that all of the claims require a single inventive feature.  This is not found persuasive because the instant application is not filed in connection with a PCT.  In this regard, it would be an undue burden to examine all of the Groups and species.
The requirement is still deemed proper and is therefore made FINAL.
Based on the above election claims 1, 3, 5, 6, 26, 29, 30, 63, 67, 70, 71, 73, 74, 97, 100, 101, 103, 112, 114, 116 cover the elected invention and are treated on the merits, below.  Method claim 122 is withdrawn from consideration as exclusively covering non-elected subject matter, subject to rejoined upon indication of an allowable product claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 29, 30, 63, 67, 70, 71, 101, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2694067 to Payne et al. (Payne).

Payne teaches the following compound that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image3.png
    209
    269
    media_image3.png
    Greyscale

See attached, DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, COLUMBUS, OHIO, US; Database Accession No. 1956:24428 CAPLUS, Abstract of U.S. Patent No. 2694067, Merck & Co., Inc., Payne et al., 1954.


Claims 1, 3, 5, 6, 26, 101, 103, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, Database Accession No. 1956:82134 CAPLUS, COLUMBUS, OHIO, US; Gates et al., Journal of the American Chemical Society (1956), 78, 1380-93 CODEN: JACSAT; ISSN: 0002-7863 (Gates)

Gates teaches the following compound that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image4.png
    209
    318
    media_image4.png
    Greyscale


Claims 1, 3, 5, 6, 26, 73, 97, 100, 101, 103, 112, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, Database Accession No. 1921:21214 CAPLUS, COLUMBUS, OHIO, US; Speyer et al., Berichte der Deutschen Chemischen Gesellschaft [Abteilung] B: Abhandlungen (1921), 54B, 1519-31 CODEN: BDCBAD; ISSN: 0365-9488 (Speyer).

Speyer teaches the following compound that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image5.png
    213
    294
    media_image5.png
    Greyscale



Claims 1, 3, 5, 6, 26, 73, 74, 97, 100, 101, 112, 116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DATABASE CAPLUS CHEMICAL ABSTRACTS SERVICE, Database Accession No. 1947:22429 CAPLUS, COLUMBUS, OHIO, US; Small et al., Journal of Organic Chemistry (1947), 12, 284-92 CODEN: JOCEAH; ISSN: 0022-3263 (Small).

Small teaches the following compound that anticipates the rejected claims within the meaning of section 102:

    PNG
    media_image6.png
    223
    282
    media_image6.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 26, 29, 30, 63, 67, 70, 71, 73, 74, 97, 100, 101, 103, 112, 114, 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-23, 30 of U.S. Patent No. 8937084;
Claims 1-16 of U.S. Patent No. 8946255;
Claims 1-16 of U.S. Patent No. 9388162;
Claims 1-22 of U.S. Patent No. 9056836;
Claims 1-21 of U.S. Patent No. 9656962;
Claims 1-15 of U.S. Patent No. 10745402;
Claims 1, 7, 8, 10-12, 15-19, 22-24, 48 of U.S. Application No. 16985879;
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the scope of the conflicting claims overlaps the scope of those compounds covered by the rejected claims in a manner rendering the rejected claims prima facie obvious.  Specifically, the difference between the conflicting claims  and the claimed inventions is that the conflicting claims do not recite the instant compounds with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims recite the structure of the instant compounds with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Any rejection, above, over a copending application is provisional, since the copending claims have yet to be patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642